Citation Nr: 1814158	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU) prior to June 9, 2015. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service from January 2007 to February 2008. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2017, the Board remanded the Veteran's claim for TDIU in part to conduct a hearing before the Board.  That hearing was held in October 2017. 

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

During the appeal period prior to June 9, 2015, the Board concludes that the symptoms of the Veteran's acquired psychiatric disorder more nearly approximated those for a 70 percent rating and as likely as not were of such severity to preclude obtaining and sustaining substantially gainful employment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU for the appeal period prior to June 9, 2015 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).   In view of the grant of the benefit requested, further discussion of duties of notice and assistance are not needed.

ANALYSIS

As the Veteran was granted a 100 percent rating for PTSD effective June 9, 2015, his claim for a TDIU is moot from that date.  This is his only service connected disorder other than a minor orthopedic disorder that would not result in unemployability separate from the psychiatric disorder. 

At the October 2017 hearing, the Veteran contends that his PTSD renders him unemployable and that he is therefore entitled to TDIU for the time period in question beginning in June 2010.  The Veteran further asserts that as a result of the his disorder he attempted multiple suicides for which he was hospitalized, has not worked since Fall 2009 due to stressors from the disorder. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or with less disability, if certain criteria are met.  38 C.F.R. § 3.340 (2017).  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a) (2017).  In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b) (2017).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce un-employability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19(2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3(2017).

Although the Veteran may prevail in a claim for TDIU based on evidence showing that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On a February 2008 VA examination, the examiner noted that the Veteran has trouble falling or staying asleep due to nightmares and suffers from panic attacks fifteen times a week at least twice daily due to his PTSD.  The examiner also noted that the Veteran is afraid to leave his residence due to anxiety and panic.  The examiner also noted at that it remains to be seen how the Veteran will manage the civilian world and a job.  The examiner expressed that the Veteran's depression and panic have worsened and the Veteran's PTSD symptoms and lead him to further dysfunction.  The examiner responded in the negative to total occupational and social impairment, but did note that the Veteran's problems will likely render him less productive than he would otherwise be.  At the time of the VA examination, the Veteran revealed to the examiner  that he had been unemployed since his medical discharge from the military and had not worked in approximately twenty-four weeks.  The examiner also noted that the Veteran has regularly attended ongoing psychotherapy at the VA due to his condition.

On an August 2009 VA ex amination, the examiner diagnosed the Veteran with PTSD, panic disorder and agoraphobia, and borderline personality traits. 

On a July 2010 VA examination, the examiner diagnosed the Veteran with severe symptoms of PTSD, chronic and severe symptoms of panic disorder with agoraphobia and borderline personality disorder.  The examiner noted that the Veteran remains employable from a mental health perspective.  A history of suicide attempts was recorded.  

On an August 2011 VA examination, the examiner noted that his inability to conform diagnosis of the Veteran's PTSD due to the Veteran's over-reporting of his symptoms. The examiner also noted that the Veteran's psychiatric testing scores were within the normal range.  Lastly the examiner opined that the Veteran's results did not suggest un-employability for mental health reasons. 

A May 2013 VA examination reveals the Veteran was voluntarily admitted to an impatient psychiatric to detox from heroine and Xanax.  The Veteran was diagnosed with PTSD, panic disorder with agoraphobia, opioid substance dependency, and borderline personality disorder.  The examiner also noted that the Veteran had been reporting auditory and visual hallucinations for over a year.  

On a July 2015 VA examination, the examiner diagnosed the Veteran with a depressed mood, anxiety, panic attacks, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation of mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, an inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control with periods of violence, persistent delusions and hallucinations, and persistent danger in hurting self or others.  The examiner also noted that the PTSD symptoms cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  This examination resulted in the 100 percent rating being assigned.

The Veteran has been consistent during the appeal period in attributing his trauma and stress related disorder to the inability to be around people, tolerate any stress, and he has provided a history of suicide attempts in the past.  Furthermore, the record contains competent and credible lay statements from the hearing, and from the January 2008 Physical Evaluation Board during the time when the sexual trauma occurred along with other contemporaneous medical records and examinations diagnosing the psychological impact stemming from the sexual assault.  The Veteran has been consistent in complaints about the etiology of the trauma and stressor related disorders resulting from sexual trauma he suffered in-service which have required years of medication, therapy, and rendering the Veteran unemployable. 

The Board finds that the evidence stands in relative equipoise with the claim as to whether the Veteran's current disability renders him TDIU.  It appears from some of the recorded symptoms and findings between June 2010 and June 2015, that his psychiatric symptoms more nearly approximated a 70 percent rating at that time.  Given that conclusion, it also appears to the Board, that it is at least as likely as not that they psychiatric disorder has prevented him from obtaining or maintaining substantial gainful employment.  As such resolving reasonable doubt in his favor, a TDIU is granted for the appeal period prior to June 9, 2015.


ORDER

The issue of entitlement to a TDIU for the appeal period, prior to June 9, 2015 is granted.  The appeal is allowed subject to the law and regulations governing the award of monetary benefits.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


